           Case 1:19-cv-02560-PAE Document 22 Filed 12/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
ALEKSANDR KOGAN,                                          :
                                                          :
                           Plaintiff,                     :
                                                          :
                  - against -                             :
                                                          :
FACEBOOK, INC., PAUL GREWAL, ALEX                             Case No. 19-cv-2560 (PAE)
                                                          :
STAMOS, and MARK ZUCKERBERG,
                                                          :
                           Defendants.                    :
                                                          :
                                                          :
                                                          :
                                                          :
----------------------------------------------------------x


               DEFENDANTS’ NOTICE OF MOTION SEEKING SANCTIONS
                             PURSUANT TO RULE 11

        PLEASE TAKE NOTICE that, upon all papers served and proceedings had herein,

including the accompanying Memorandum of Law, the Declaration of Amanda M. Aycock,

Counsel for Facebook, Inc., Paul Grewal, Alex Stamos, and Mark Zuckerberg (collectively,

“Moving Defendants”) dated November 14, 2019, and its exhibits, the instant Notice of Motion,

and such other and further papers and proceedings as may be filed or had, the Moving

Defendants will move this Court at a time and date to be determined by this Court, before the

Honorable Paul A. Engelmayer, United States District Judge, at the Thurgood Marshall United

States Courthouse, 40 Foley Square, Courtroom 1305, New York, NY 10007, for an order

imposing sanctions against Plaintiff Aleksandr Kogan and his counsel, Jennifer Beckage,

pursuant to Rule 11(c) of the Federal Rules of Civil Procedure, for the filing of Plaintiff’s First

Amended Complaint (“FAC”) (Dkt. 12). Specifically, the Moving Defendants seek an order

awarding sanctions, dismissing the Complaint with prejudice, awarding attorneys’ fees and costs
          Case 1:19-cv-02560-PAE Document 22 Filed 12/05/19 Page 2 of 2



incurred by the Moving Defendants as a result of violations of Rule 11, and granting such other

and further relief as the Court deems just and proper.

       The Moving Defendants bring this motion on the grounds that Plaintiff and his counsel

violated Rule 11 of the Federal Rules of Civil Procedure by willfully presenting to the Court a

FAC that: (i) is, in addition to containing baseless claims, obviously time-barred under C.P.L.R.

215(3) and Federal Rule of Civil Procedure Rule 4(m) and has no chance of success, in violation

of Fed. R. Civ. P. 11(b)(2); and (ii) contains a frivolous and facially meritless new defamation

claim in a bad faith attempt to revitalize untimely claims in violation of Fed. R. Civ. P. 11(b)(2).


Dated: New York, New York
November 14, 2019
                                              GIBSON, DUNN & CRUTCHER LLP


                                              By: /s/ Orin Snyder
                                                  Orin Snyder
                                                  Alexander H. Southwell
                                                  Joshua S. Lipshutz (pro hac vice)
                                                  Amanda M. Aycock
                                                  Lee R. Crain

                                              200 Park Avenue, 47th Floor
                                              New York, New York 10166-0193
                                              Tel.: (212) 351-4000
                                              Fax: (212) 351-4035
                                              osnyder@gibsondunn.com
                                              asouthwell@gibsondunn.com
                                              jlipshutz@gibsondunn.com
                                              aaycock@gibsondunn.com
                                              lcrain@gibsondunn.com

                                              Attorneys for Defendants




                                                 2
